Citation Nr: 0940435	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome (IBS).

3.  Entitlement to service connection for irritable IBS.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to July 
1982 and July 1983 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in July 2004, and a 
substantive appeal was received in September 2004.  The 
Veteran originally requested a Board hearing in her September 
2004 substantive appeal, however she withdrew that request in 
writing in October 2004.

The issue of entitlement to service connection for IBS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Board notes that in the Veteran's 
March 2003 claim to reopen PTSD, she also requested service 
connection for other psychiatric conditions.  As the RO has 
only specifically considered PTSD in their original rating 
decision, the Board refers the issue of service connection 
for an acquired psychiatric condition other than PTSD to the 
RO for original adjudication.  


FINDINGS OF FACT

1.  A March 2000 rating decision denied service connection 
for PTSD and IBS; the Veteran was notified of her appellate 
rights, but did not file a timely notice of disagreement.

2.  In March 2003, the Veteran requested that her claim of 
entitlement to service connection for PTSD and IBS be 
reopened. 

3.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD has not been received since the April 2000 rating 
decision.

4.  The evidence received since the April 2000 rating 
decision is not cumulative of the evidence of record 
considered at the time of the April 2000 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for IBS, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision which denied a claim of 
entitlement to service connection for PTSD and IBS is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
April 2000 denial of service connection for PTSD, and the 
claim of service connection for PTSD is not reopened.  
38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 3.303 (2009).

3.  New and material evidence has been received since the 
April 2000 denial of service connection for IBS, and the 
claim of service connection for IBS is reopened.  38 U.S.C.A. 
§§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated in March 
2003, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2003 prior to the initial unfavorable 
decision in September 2003.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The 
Veteran was provided notification consistent with the 
requirements of Kent in March 2003.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of reopening claims for initial 
service connection, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  The March 2003 letters however failed to give notice 
of the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
any event, because the claim to reopen a claim of entitlement 
to service connection for PTSD is denied herein, any question 
as to rating percentages and effective dates is moot 
regarding that issue.  As seen in the remand portion of the 
decision below, the RO is requested to send proper notice to 
the Veteran regarding the issue of entitlement to service 
connection for IBS.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, personnel records, VA treatment 
records, private treatment records, and lay evidence.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purpose of determining the etiology 
of his claimed disabilities.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration, as 
follows:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As the issue of entitlement to service connection for PTSD is 
not reopened in the decision below, the question of whether a 
VA examination is required under McLendon is moot concerning 
that issue.  Regarding the issue of entitlement to service 
connection for IBS, the Veteran's claim is reopened in the 
decision below and the Board finds that the evidence meets 
the standards set forth in McLendon.  Thus, the need for a VA 
examination addressing that issue is included in the remand 
portion of the decision below. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Review of the record shows that service connection for PTSD 
was first denied by rating decision in March 2000.  The claim 
was denied due to a lack of evidence showing a verified 
stressor, here a sexual assault while in service, and a lack 
of evidence showing PTSD with a link to military service.  
Review of the record shows that service connection for IBS 
was also denied by rating decision in April 2000.  The claim 
was denied due to a lack of evidence showing a disability 
during service and a lack of a current disability shown by 
medical evidence.  In arriving at these decisions, the RO 
reviewed the in-service and post-service medical records as 
well as the Veteran's personnel records.  The Veteran was 
informed of the decision and informed of her appellate rights 
in connection with this April 2000 rating denial; however she 
failed to file a timely notice of disagreement.  Therefore, 
the April 2000 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

In March 2003, the appellant submitted a statement that 
included a request to reopen all issues that were denied in 
the April 2000 rating decision.  In a September 2003 rating 
decision, the RO denied reopening of the claims of service 
connection for PTSD and IBS.  The present appeal ensued.  

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The April 2000 RO rating decision is the most 
recent final disallowance of the claims involving entitlement 
to service connection for PTSD and IBS.  

In the present case, the RO appears to have reopened the 
Veteran's claims.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been received.  

The Veteran's claim to reopen her prior claims involves the 
underlying issue of service connection for PTSD and IBS.  
Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

PTSD

The original claim of entitlement to service connection for 
PTSD was denied due to a lack of evidence showing a verified 
stressor, here claimed as a sexual assault while in service, 
and a lack of evidence showing PTSD with a link to military 
service.  The evidence of record at the time of the April 
2000 denial included service treatment records, personnel 
records, and VA treatment records.  Since the prior decision, 
the Veteran submitted copious records showing inpatient and 
outpatient treatment for PTSD and sexual trauma treatment.  
The evidence includes an opinion from a VA psychologist dated 
March 2003 stating that her mental health conditions appeared 
to relate to traumatic events she experienced while in the 
military.  

The above-described evidence was not previously submitted to 
agency decisionmakers and it is therefore considered new 
evidence.  It is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened as it fulfills a 
requirement for service connection that was not previously 
met, specifically the lack of evidence showing PTSD with a 
link to military service.  It does not however raise a 
reasonable possibility of substantiating the claim.  The new 
evidence does not provide any further information regarding 
the Veteran's claimed stressor.  The records still do not 
show any evidence that the stressor occurred.  The evidence 
showed other possible causes of the Veteran's PTSD, including 
reports from the Veteran that she was repeatedly sexually 
abused from the age of 14 to 17 by a stepfather.  In 
addition, the Veteran does not appear to be an accurate 
historian regarding the claimed sexual trauma, at times 
placing it before the birth of her child and at others 
placing it afterwards.  The newly submitted evidence still 
does not support a verifiable stressor.  As such, reopening 
the claim is not warranted.  38 C.F.R. § 3.156(a). 

IBS
  
The original decision for service connection of IBS was 
denied, in part, due to a lack of evidence showing a current 
disability.  The evidence of record at the time of the April 
2000 denial included service treatment records, VA treatment 
records, and lay evidence.  Since the prior decision, the 
Veteran has submitted medical records including complaints of 
chronic constipation and other gastrointestinal difficulties.  
Specifically, a January 2004 VA treatment record states that 
she likely has IBS.  This evidence was not previously 
submitted to agency decisionmakers.   It is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened as it fulfills a requirement for service connection 
that was not previously met.  Moreover, taken in conjunction 
with the other evidence of record, it raises a reasonable 
possibility of substantiating the claim.  Indeed, the service 
treatment records show continuous complaints of abdominal 
distress, gastroenteritis, diarrhea, and constipation.  In 
June 1989, the Veteran even specifically requested a 
specialist evaluation for bowel problems and the medical 
examiner noted that her service records revealed multiple 
visits for diarrhea, abdominal pain, and constipation.  The 
Board finds that this evidence of gastrointestinal 
symptomatology may not be disregarded simply due to the lack 
of a specific diagnosis of IBS.  Therefore, the Board finds 
that the diagnosis of likely IBS, in conjunction with the 
bowel symptomatology in service raises a reasonable 
possibility of substantiating the claim.  Once a current 
disability is diagnosed, an opinion may be obtained as to any 
nexus between the disability and service.  As such, reopening 
the claim of entitlement to service connection for IBS is 
warranted.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has not been received to reopen the 
Veteran's claim of service connection for PTSD.  To this 
extent, the appeal is denied.

New and material evidence has been received to reopen the 
Veteran's claim of service connection for IBS.  To this 
extent, the appeal is granted subject to the provisions in 
the following remand section of this decision.


REMAND

Due to the previous lack of a currently diagnosed disability, 
the Veteran has not been afforded a VA examination.  As there 
now appears to be a medical diagnosis of IBS and chronic 
constipation, the Veteran should be provided a VA examination 
to determine whether such current disability is causally 
related to her active duty service, specifically to her 
complaints of diarrhea, abdominal pain, and constipation seen 
in her service treatment records.  

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters relating to the Veteran's claim of 
entitlement to service connection for IBS do not comply with 
the Dingess/Hartman notification requirements.  In light of 
this matter being remanded for further development, the RO 
should also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for IBS.  This 
letter should advise the Veteran of the 
evidence necessary to substantiate her 
claim, as well as what evidence she is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of her IBS.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.  All current 
gastrointestinal disabilities should be 
clearly reported.  As to any current 
diagnosis of IBS, the examiner should 
clearly offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disability is causally related to the 
Veteran's service, specifically her 
complaints of diarrhea, abdominal pain, 
and constipation.  The examiner should 
particularly address whether the Veteran's 
current disability is related to her 
complaints in service or to her possible 
dependence on laxatives post-service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  The RO should then review the expanded 
record under a merits analysis and 
determine if service connection may be 
granted.  If not, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


